IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 28, 2009

                                     No. 08-41091                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



BOBBY LUCKY,

                                                   Plaintiff-Appellant
v.

KELLI WARD; RICHARD A. TRINCI, JR.; CHUMA ANADUAKA;
KATHRYN A. BELL; DR. BRUCE SMITH; JANE DOE

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas

                         Lower Docket Number 3:05-CV-166


Before. JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Bobby Lucky, Texas prisoner # 1048046, proceeding
pro se and in forma pauperis, appeals the district court’s grant of summary
judgment in favor of Appellees, denying Lucky’s claims for relief and dismissing
his lawsuit. We have carefully reviewed the record on appeal, including the
briefs of the parties and the rulings of the district court, as a result of which we

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-41091

are convinced that the judgment of the district court, its rulings and orders,
should be, and hereby are, in all respects,
AFFIRMED.




                                       2